ORDER OF DISMISSAL
The Chief Justice of the Navajo Nation, having reviewed the above entitled matter and Plaintiff's motion to dismiss appeal filed May 21, 1980, pursuant to Title 7, Section 801, of the Navajo Tribal Code, this appeal is HEREBY DISMISSED and Plaintiff's motion to dismiss appeal is HEREBY GRANTED on the grounds that Appellant has failed to comply with Rule 6(a) of the Navajo Court Rules of Appellate Procedure because the notice of appeal was not serve"d upon Appellees by either certified mail or personal service.